Citation Nr: 1615487	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-07 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to waiver of compensation debt in the amount of $15,719.27.

2. Whether new and material evidence has been received with respect to the claim of service connection for an acquired psychiatric disorder.

3. Entitlement to service connection for hepatitis C.

4. Entitlement to service connection for right wrist injury residuals.

5. Entitlement to service connection for umbilical hernia.

6. Entitlement to service connection for dental condition.

7. Entitlement to an initial rating in excess of 40 percent for chronic muscular strain superimposed on degenerative instability, thoracolumbar spine (back disability).

8. Entitlement to an initial rating in excess of 30 percent prior to October 1, 2015, and 20 percent therefrom, for chronic muscular strain superimposed on degenerative instability, cervical spine (neck disability).

9. Entitlement to an initial rating in excess of 10 percent for chronic muscular strain with trochanteric bursitis and degenerative arthritis, left hip.

10. Entitlement to an initial rating in excess of 10 percent for chronic muscular strain with trochanteric bursitis and degenerative arthritis, right hip.

11.  Entitlement to a rating in excess of 10 percent for headaches.

12. Entitlement to an initial rating in excess of 10 percent for deviated septum.

13. Entitlement to 100 percent rating for combined service-connected disabilities.

14. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to November 1989.

The matter of waiver of debt comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision issued by the Department of Veterans Affairs (VA) Debt Management Center, Committee on Waivers and Compromises in St. Paul, Minnesota, which denied the waiver finding that the Veteran failed to timely inform VA that he was incarcerated.  

The service connection, increased rating, and TDIU matters come to the Board on appeal from February 2004, February 2005, June 2009, June 2011, and May 2012 decisions issued by the VA Regional Office (RO) in Portland, Oregon.  

The Board notes that the Veteran filed an April 2015 written statement that appears to withdraw the claims for service connection for hepatitis C and right wrist disabilities and increased ratings for deviated septum, back, neck, hips, combined 100 percent evaluation, and headaches.  The Board will not dismiss those claims at this time and preserves all issues for review by the hearing judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's Form 9 substantive appeals, he requested a hearing with a Board member.  A hearing was scheduled for March 7, 2016, the Veteran failed to appear, and the case was forwarded to the Board for adjudication.  However, the claims file shows that VA received a request to reschedule the Board hearing on March 2, 2016, prior to the scheduled date.  The Veteran should be afforded another opportunity to attend the hearing.

Accordingly, the case is REMANDED for the following action:

After ensuring that all paper claims files, to include related to the waiver of overpayment appeal, are available for review, schedule the Veteran for a hearing with a Veterans Law Judge.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




